Citation Nr: 1439196	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim.

In an October 2013 Board decision, the claim was remanded in order to afford the Veteran a hearing.  In January 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he developed a psychiatric disorder as a result of his experiences serving in the Republic of Vietnam. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-V).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2013).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

Here, the Veteran asserts that he developed a psychiatric disorder to include anxiety disorder and PTSD as a result of stressful experiences during his military service including an injury that resulted in the loss of his right eye.  He has raised additional in-service stressors including witnessing the lead truck in a convoy hit a landmine, as well as, seeing many dying and injured soldiers while he was confined to the hospital.

The Veteran's service records show that he served in the Republic of Vietnam from January 1970 to June 1970.  Service personnel records indicate that his military occupational specialty (MOS) was a combat construction specialist from January 1970 to April 1970, after which his MOS was changed to first cook.  The Board recognizes that the land mine explosion, which the Veteran claimed to witness, has not been confirmed.  However, to the extent that he claims to have experienced fear of hostile military activity in his role as a combat construction specialist, the Board finds these assertions to be credible for the purposes of this remand.  Moreover, it is undisputed that the Veteran experienced a traumatic injury to his right eye during his service in the Republic of Vietnam that resulted in him losing the eye.

VA treatment records document a continuing diagnosis of anxiety disorder. 

The Veteran was afforded a VA examination in September 2010, at which time the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria; rather, the examiner diagnosed the Veteran with panic disorder with mild agoraphobia.  However, the examination report seems to indicate that the examiner relied upon the PCL-M (PTSD Check List-Military) in rendering his diagnosis, rather than an assessment of the pertinent DSM-IV criteria.  The Board again notes that, currently, a diagnosis must conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSIS AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (1994) (DSM V) criteria for PTSD. 38 C.F.R. § 4.125.

Moreover, the September 2010 VA examiner did not address whether the currently diagnosed acquired psychiatric disorder is due to the Veteran's traumatic injury to the right eye that occurred during his Vietnam service.  Accordingly, the Veteran must be afforded a new VA examination as to the pending claim.  

As such, this claim presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  These questions must be addressed by an appropriately qualified physician.  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

In addition, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received, to include treatment at any relevant VA facility identified by the Veteran since June 2011.  All such available documents should be associated with the claims file.

2.  Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include PTSD and anxiety disorder.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors to include his traumatic injury to his right eye.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under DSM V, and whether the Veteran's symptoms are related to his claimed stressor(s).

(c)  In addition, the VA examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder to include anxiety disorder, had its clinical onset in service or is otherwise related to a disease or injury incurred in service to include the Veteran's traumatic injury to the right eye.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

